Citation Nr: 0932557	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  06-38 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1983 to 
February 1987.

These matters initially came before the Board of Veterans' 
Appeals (Board) from a January 2005 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  In that decision, the RO denied 
entitlement to service connection for neck and back 
disabilities.  

The Veteran testified before the undersigned at an August 
2007 hearing at the RO (Travel Board hearing), and a 
transcript of that hearing has been associated with his 
claims folder.

In October 2007 and February 2009, the Board remanded these 
matters for further development.


FINDINGS OF FACT

1.  The Veteran's neck disability is not etiologically 
related to an in-service disease or injury.

2.  The Veteran's low back disability is not etiologically 
related to an in-service disease or injury.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a neck disability 
are not met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 
C.F.R. § 3.303 (2008).

2.  The criteria for service connection for a low back 
disability are not met.  38 U.S.C.A. §§ 1131, 5107(b); 38 
C.F.R. § 3.303.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist the Veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In a pre-adjudication letter dated in June 2004, the RO 
notified the Veteran of the evidence needed to substantiate 
his claims for service connection for neck and back 
disabilities.  This letter also satisfied the second and 
third elements of the duty to notify by delineating the 
evidence VA would assist him in obtaining and the evidence it 
was expected that he would provide.  Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 has been amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claims.  73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  In any event, the June 2004 
letter complied with this requirement.

The Veteran has substantiated his status as a Veteran.  He 
was notified of all other elements of the Dingess notice, 
including the disability-rating and effective-date elements 
of his claims, in a January 2007 letter.  The timing 
deficiency with regard to this letter was cured by 
readjudication of the claims in a September 2008 supplemental 
statement of the case.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  
This "duty to assist" contemplates that VA will help a 
claimant obtain records relevant to his claims, whether or 
not the records are in Federal custody, and that VA will 
provide a medical examination or obtain an opinion when 
necessary to make a decision on the claims.  38 C.F.R. § 
3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment 
records and all of the identified post-service VA treatment 
records and private medical records.  In addition, the 
Veteran was afforded VA examinations for neck and low back 
disabilities.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claims for service connection for neck and 
low back disabilities are thus ready to be considered on the 
merits.

Analysis

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 
247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999). Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions requiring medical expertise.  
Barr, 21 Vet. App. at 307; see Grover v. West, 12 Vet. App. 
109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to 
testify to pain and visible flatness of his feet); Espiritu, 
2 Vet. App. at 494-95 (lay person may provide eyewitness 
account of medical symptoms).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
6 Vet. App. at 469 (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's medical records indicate that he has been 
diagnosed as having various neck and low back disabilities.  
For example, a March 2009 VA examination report indicated 
diagnoses of cervical degenerative disk disease with cervical 
spinal stenosis and lumbar degenerative disk disease at the 
L4-5 and L5-S1 levels with lumbar spinal stenosis.  
Therefore, current disabilities are demonstrated.

Furthermore, the Veteran's service treatment records indicate 
that he sustained several in-service neck and low back 
injuries.  In September 1983 he was treated for back pain of 
unknown origin and was diagnosed with a strained neck muscle.  
A March 1985 service treatment record also appears to 
indicate a possible neck strain.  In October 1984, the 
Veteran was treated for low back pain which he experienced 
for several weeks and was diagnosed with a lower back strain.  
Also, in May 1985 the Veteran was involved in a rapelling 
accident at Fort Bragg in which he sustained avulsions to his 
fingers.  

While the service treatment records indicate that the Veteran 
was treated for hand injuries following the May 1985 
rapelling accident, they do not indicate that he injured his 
neck or back as a result of the accident and there is no 
evidence of any in-service treatment for neck or back 
injuries following the accident.  However, the Veteran has 
stated on several occasions, including, but not limited to, 
in August 2004 and November 2006 statements (VA Form 21-
4138), during a November 2004 and the March 2009 VA 
examinations, and during the August 2007 hearing, that as a 
result of the rapelling accident he fell approximately 20 to 
30 feet to the ground and landed flat on his back.  He 
further stated that he continued to experience neck and low 
back symptoms in service following the accident and was 
treated with pain medication.  The Veteran is competent to 
testify to the in-service neck and low back injuries and his 
symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007). 

Thus, current neck and low back disabilities and in-service 
neck and low back injuries are demonstrated.  The only 
remaining question is whether there is a nexus between the 
two.  With regard to the etiology of the Veteran's neck and 
low back disabilities, there are conflicting medical 
opinions.  The Board, therefore, must weigh the credibility 
and probative value of these opinions, and in so doing, may 
favor one medical opinion over the other.  See Evans v. West, 
12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  The Board must account for the 
evidence it finds persuasive or unpersuasive and provide 
reasons for rejecting material evidence favorable to the 
claims.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994). 

An August 2007 letter from Dr. Barsoum stated that the 
Veteran had an old fracture of the spinous process of C-7.  
The letter further stated that the fracture dated from the 
Veteran's May 1985 fall and had contributed to his recurrent 
episodes of neck pain.  There was no further reasoning or 
explanation provided as to the claimed link between the old 
fracture and the in-service fall.

A July 2008 VA examination report indicates that the Veteran 
was unable to recall any other traumatic injury to his 
cervical spine other than the fall sustained during the in-
service rapelling accident and that he did not receive any 
additional treatment for his neck injury until 1999 when his 
cervical spine was surgically fused.  He reported that he 
experienced a burning sensation in his cervical spine prior 
to and after the surgery, and that although he complained of 
pain to his cervical spine following the accident, he was not 
treated.  The Veteran also reported that in March 2007 he 
fell backwards at work, causing pain to the cervical spine.  

With regard to the Veteran's low back, the July 2008 VA 
examination report contains the Veteran's statement that 
although he complained of lower back pain following his in-
service fall, he did not receive any significant treatment 
for such pain at the time because there was a greater concern 
about the injuries to his fingers.  He did not have physical 
therapy, steroid injections, or any other lower back 
treatment until 1994 when he had a diskectomy.  The report 
also indicates, and April 1994 treatment records from Tri-
State Neurosurgical Associates, Inc. and Allegheny General 
Hospital confirm, that the diskectomy was due to a disc 
herniation that the Veteran sustained in 1994 while working 
as a mailman.

The examiner who conducted the July 2008 VA examination 
concluded that given the Veteran's other physical 
comorbidities, it was not likely ("less likely than 
not"/"less than 50/50 probability") that the Veteran's 
cervical and lumbar spine conditions were secondary to any 
service-related injury.  This opinion was based upon the fact 
that although he complained of pain after his in-service 
fall, he did not require any additional significant treatment 
until he sustained a ruptured disc in the 1990s and had a 
spinal fusion in 1999 due to injuries on the job with the 
postal service.  

The March 2009 VA examination report indicates that the 
Veteran did not remember any neck injuries prior to the May 
1985 rapelling accident and that he reported that he 
experienced pain at the base of the back of his neck after 
the accident.  Although the service treatment records 
reflected no indication of any neck pain or neck complaints 
at the time of the accident and the Veteran acknowledged this 
fact, he reported that he did not complain about his neck 
because he was distracted by his hand injury and he did not 
think that it was anything other than a bruise.  

The report also noted the September 1983 diagnosis of a neck 
strain of unknown origin which was treated with a Neurogesic 
patch, Bengay, and moist heat.  There were no complaints of 
or treatment for any other neck injuries after this incident 
throughout the rest of the Veteran's service.  There is no 
mention in the March 2009 VA examination report of the 
possible indication of a neck strain in March 1985.  
Furthermore, the report noted an August 1986 X-ray of the 
cervical spine which was negative for any fracture or bony 
abnormality.

The March 2009 VA examination report further indicates that 
the Veteran reported that he did not have any neck problems 
after service other than a vague sense of tingling for 
several years in the mid to late 1990s.  His symptoms 
improved dramatically after the 1999 cervical diskectomy and 
fusion, but he reported experiencing a recurrence of symptoms 
(tingling and numbness down his arms) over the 3 to 5 years 
prior to the March 2009 VA examination.  The report also 
noted the March 2007 incident in which the Veteran fell onto 
his neck and back while working for the postal service and 
had a recurrence of severe neck pain.  The Veteran reported 
having a revision anterior cervical diskectomy and fusion in 
October 2008 and that although he continued to experience 
pain, the numbness and tingling in his arms had receded 
dramatically since that time.  

With regard to the Veteran's low back, the March 2009 VA 
examination report indicates that although the service 
treatment records did not indicate any low back pain or 
complaints of a low back injury following the May 1985 
rapelling accident, the Veteran reported having low back pain 
at that time and that he did not remember any further 
injuries to his low back.  The report noted the October 1984 
diagnosis of a low back strain which was treated with 
Tylenol, but indicates that there was no mention of any other 
in-service complaints of or treatment for low back issues.  

The March 2009 VA examination report also indicates that the 
Veteran reported that after service he began having some 
right lower extremity pain around the ankle in 1993.  He had 
surgery on his ankle at that time, but it did not resolve the 
lower extremity pain.  The report notes the 1994 incident in 
which the Veteran bent down while working for the postal 
service and felt a pop in his low back, followed by immediate 
pain down his legs and in his back.  The Veteran reported 
that the 1994 diskectomy relieved some of those symptoms, but 
that he had progressive back pain as well as numbness and 
tingling down his legs since that time.  The report again 
noted the March 2007 incident in which the Veteran fell on 
his neck and back while working for the postal service.

The examiner who conducted the March 2009 VA examination 
concluded that it was not likely ("less likely than not") 
that the Veteran's neck and low back disabilities were 
related to service.  

The examiner reasoned that although it is difficult for one 
to fall 20 to 30 feet onto their back and not sustain some 
sort of neck or back injury, there was no documentation of 
any complaints, workup, or imaging regarding the neck or back 
at the time of the May 1985 accident.  Despite his hand 
injury, if the Veteran had sustained a significant neck or 
back injury he would have likely complained at least to the 
point where imaging of his neck and back would have been 
warranted.  Such imaging was not done until August 1986 when 
an image of the Veteran's neck revealed no evidence of any 
fracture.  

The examiner also noted that the Veteran was able to continue 
working in the service for 2 years following his accident 
without any further neck or back problems.  He did not relate 
any problems with his neck or back until his 1994 back 
injury.  Although there was evidence of neck pain in 1983 and 
low back pain in 1984, they were treated conservatively and 
never readdressed.  Also there was very little mention of any 
neck problems until the 1999 anterior cervical diskectomy and 
fusion.

The examiner also addressed Dr. Barsoum's August 2007 letter 
which claimed that the Veteran's cervical spine problems were 
caused in part by an old C-7 spinous process fracture caused 
by his in-service accident.  While the examiner acknowledged 
an irregularity at the C-7 level, and a May 2007 X-ray report 
from Excela Health revealed an old fracture through the tip 
of the spinous process of C-7, the examiner stated that he 
was unable to determine whether it was an old fracture or 
heterotopic ossification from perhaps an old injury.  

The timing of the irregularity was also in doubt because the 
negative August 1986 X-ray suggested that it was not an old 
fracture.  Even if it was an old fracture, however, it was 
not sustained during the Veteran's 1985 accident because 
otherwise it would have most likely been picked up on the 
1986 X-ray.  Furthermore, the Veteran had sustained neck 
injuries after service, including the March 2007 fall.  
Therefore, the examiner concluded that he was unable to 
determine what the irregularity was and whether or not it 
developed in the previous year or the previous 25 years.

Furthermore, with regard to the Veteran's neck and back 
disabilities at the time of the March 2009 VA examination, 
the examiner stated that the Veteran's work injuries were 
intimately related to the subsequent development of symptoms 
and surgical procedures.  Overall, the examiner concluded 
that given the time delay between the 1985 accident and the 
first complaints of neck or back pain and the fact that the 
Veteran's neck and back pain seemed more intimately related 
to injuries sustained while working as a postal worker, it 
was not likely that his neck and back disabilities were 
related to service.

The opinions of the VA examiners who conducted the July 2008 
and March 2009 VA examinations are more probative because 
they explained the reasons for their opinions and they are 
consistent with the evidence of record.  Therefore, these 
opinions are entitled to substantial probative weight.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most 
of the probative value of a medical opinion comes from its 
reasoning; threshold considerations are whether the person 
opining is suitably qualified and sufficiently informed).

Dr. Barsoum's opinion concerning the Veteran's neck 
disability, however, does not consider the in-service 
findings documented in the service treatment records or the 
Veteran's post-service injuries.  The opinion is apparently 
based on the Veteran's report of the in-service rapelling 
accident and his symptoms beginning in service, but does not 
reflect consideration of the service treatment records and 
post-service medical records showing no in-service X-ray 
abnormalities or neck or back complaints following the 
accident until years after service.  Accordingly, the Board 
finds that the opinions of the VA examiners are more 
probative as to the etiology of the Veteran's current neck 
and low back disabilities than that of Dr. Barsoum.

The Board notes that in the August 2007 hearing the Veteran 
testified as to continuity of symptomatology in that he 
stated that he began experiencing neck and lower back pain 
after the May 1985 rapelling accident and that such symptoms 
had continued ever since.  While the Veteran is competent to 
report continuity of symptomatology, his testimony must be 
weighed against the objective evidence.  See Jandreau, 492 
F.3d at 1376-77; Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006).  Furthermore, his statements are in 
conflict with other testimony given during the hearing as 
well as history he had previously provided in connection with 
his claims.  

Despite the Veteran's statement during the August 2007 
hearing concerning continuity of symptomatology, he also 
testified during the hearing that he did not get any 
treatment for his back upon separation from service in 1987 
and that his back did not start bothering him until 
approximately 1991 or 1992.  However, he later testified that 
his lower back symptoms began during the last year of service 
between 1986 and 1987.  

During the March 2009 VA examination, the Veteran reported 
that he began experiencing back pain in 1994, after service, 
when he injured his back while working.  With regard to his 
neck, the Veteran reported during the March 2009 VA 
examination that he did not have any neck problems after 
service until he began having a vague sense of tingling for 
several years in the mid to late 1990s.

The Board finds that the continuity of symptomatology 
reported by the Veteran at the August 2007 hearing is not 
credible in light of his contradictory testimony and the 
contradictory history provided by the Veteran throughout the 
rest of the appeal period.

Furthermore, the first clinical evidence of neck pain is a 
September 1999 office memorandum from the Neurological 
Institute of Western Pennsylvania and the first clinical 
evidence of low back pain is an April 1994 record of 
operation from Allegheny General Hospital.  Also, the 
Veteran's January 1987 separation examination indicates that 
his neck and back were normal.

For the foregoing reasons, the preponderance of the evidence 
is against the Veteran's claims.  The benefit-of-the-doubt 
doctrine is therefore not applicable and the claims for 
service connection for neck and low back disabilities must be 
denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. 
Derwinski, 1 Vet. App. at 55-57.


ORDER

Entitlement to service connection for a neck disability is 
denied.

Entitlement to service connection for a low back disability 
is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


